183 F.3d 1290 (11th Cir. 1999)
ROBERT E. MCANDREW, Plaintiff-Counter-Defendant-Appellant,v.LOCKHEED MARTIN CORPORATION, Successor in Interest to LOCKHEED-AERONAUTICAL SYSTEMSCOMPANY, a division of LOCKHEED CORPORATION, Defendant-Counter-Claimant-Appellee,J. A. BLACKWELL, JR., T. A. GRAHAM, et al., Defendants-Appellees.
No. 97-8483
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
August 11, 1999

Appeal from the United States District Court for the Northern District of Georgia D.C. Docket No. 1:96-CV-1584
(Opinion June 18, 1999, 177 F.3d 1310, 11th Cir., 1999)
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES,  BARKETT, HULL and MARCUS, Circuit Judges*.
BY  THE COURT :
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



Notes:


*
Senior U. S. Circuit Judge John C. Godbold has elected to participate in further proceedings in this matter pursuant to 28 U.S.C.  46(c).